Citation Nr: 1540632	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-12 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to the Veteran's service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction subsequently transferred to the Cleveland, Ohio RO.

In his March 2009 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing at a local VA office.  Thereafter, in April 2009, the Veteran elected instead to have a videoconference hearing at the Cleveland RO.  The hearing was scheduled in May 2014.  The Veteran did not appear for the proceeding, and he was marked as a "no show."  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

In June 2014, the Board remanded this case for additional development, to include providing the Veteran with a VA examination and attempting to verify the Veteran's stressors.

The issue of entitlement to special monthly compensation by reason of being housebound or based on the need for aid and attendance has been raised by the record in a June 2015 submission, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.  


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim.

As noted in the Introduction, the Board remanded this matter in June 2014, so that the Veteran could be afforded a VA examination regarding the nature and etiology of his acquired psychiatric disorders and so that additional verification attempts of his reported stressors could be performed.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  The AOJ undertook the requested additional development of this claim, and, in December 2014, the Veteran's stressors were conceded.  See December 2014 VA Memo.  Additionally, pursuant to the Board's remand instructions, the AOJ scheduled the Veteran for a VA examination to occur in February 2015.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

A VA treatment note dated February 4, 2015, reflects that the Veteran cancelled the examination because "veteran is on ventilator and doesn't speak."  In the February 2015 supplemental statement of the case (SSOC), the AOJ continued to deny the Veteran's claim; however, the AOJ also determined that the Veteran provided good cause for failing to report to the examination and advised the Veteran to contact the RO to reschedule when he is able to report for an examination.  A June 2015 Physician's Certificate indicates that the Veteran is ventilator-dependent, not oriented, confused, and non-communicative.   

Generally, if a Veteran cancels a scheduled VA examination without good cause, the claim would be adjudicated based on the existing evidence of record.  See Turk v. Peake, 21 Vet. App. 565 (2008).  However, VA regulation expressly provides that failing to report for an examination due to illness or hospitalization constitutes good cause.  38 C.F.R. § 3.655(a); see also Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Thus, as noted by the AOJ in the February 2015 SSOC, good cause has been shown for the Veteran's failure to appear for the scheduled VA examination.  The Veteran should therefore be afforded another opportunity to undergo a VA examination, if feasible.  If the Veteran is still physically unable to appear for a VA examination, the AOJ should nonetheless obtain a medical opinion based on a review of the Veteran's medical records and previously submitted statements.

Further, the Veteran raised the theory of entitlement to service connection for an acquired psychiatric disorder as secondary to his service-connected disabilities for the first time in a May 2009 statement.  Specifically, the Veteran asserted that he sees a psychiatrist due to his many chronic health problems, including diabetes, impaired vision, and kidney disease.  Additionally, the Veteran's representative asserted in a June 2015 brief that "[t]he [V]eteran has also been diagnosed with depression which multiple service connected disabilities could have caused or aggravated."  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See generally Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Buckley v. West, 12 Vet. App. 76, 83 (1998).  There may be multiple theories or means of establishing entitlement to a benefit for a disability, and if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  Accordingly, VA "must investigate the reasonably apparent and potential causes of [a claimant's] condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filings."  DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011). 

To date, the Veteran has not been notified as to how to substantiate a claim for secondary service connection, including by aggravation.  Therefore, on remand, the Veteran must be provided with such notice.  Additionally, a medical opinion should be obtained regarding whether any of the Veteran's currently diagnosed acquired psychiatric disorders, to include depression, are at least as likely as not caused by or aggravated by his service-connected disabilities.

Lastly, the record suggests that there may be relevant VA treatment records that have not been associated with the claims file.  In this regard, the February 2015 SSOC referenced VA treatment records from the Chillicothe VAMC dated through December 2013 and VA treatment records from the Columbus VAMC dated through February 2015.  The Board notes that the most recent VA treatment records associated with the claims file from the Chillicothe VAMC are dated through July 2009, and the most recent treatment records associated with the claims file from the Columbus VAMC are dated through July 2013.  

The Board is required to conduct a de novo review of the Veteran's claim which entails reviewing the same evidence considered by the AOJ.  In this case, it appears that there may be VA treatment records that are not associated with the claims file, but that were reviewed by the AOJ.  

Upon remand, the AOJ should obtain all outstanding VA treatment records, including those indicated above, as well as any current VA treatment records.  38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Additionally, as the record indicates that the Veteran receives ongoing private medical treatment, he should be given an opportunity to identify and/or submit any relevant, outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with VCAA compliant notice that addresses the requirements for a claim of entitlement to service connection for an acquired psychiatric disorder on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of the information and evidence, if any, that he is to provide to VA and the information and evidence, if any, that VA will attempt to obtain on his behalf.  A copy of this letter must be included in the file.

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting mental health treatment, particularly including the records reviewed by the AOJ from the Chillicothe VAMC dated from July 2009 to December 2013 and from the Columbus VAMC dated from July 2013 to February 2015, as well as any other VA treatment records dated from July 2013 to the present.  If no such records are located, that fact should be documented in the claims file.

Additionally, send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to allow the AOJ to obtain any additional private treatment records pertinent to the claim on appeal that are not currently of record.

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c).

3. After the foregoing development has been complete, contact the Veteran and his representative to determine whether he is capable of reporting for a VA examination related to his claimed acquired psychiatric disorder.  If feasible, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, this appeal.  If the Veteran is physically unable to undergo a VA examination, the opinions requested below should be rendered based on a review of the record. 

The entire claims file and a copy of this remand must be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.

Following a review of the record, and, if possible, conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should render opinions as to the following:

(a) Provide diagnoses for any acquired psychiatric disorders found to be present during the pendency of this appeal.  If there are different diagnoses than those currently of record, the examiner should attempt to reconcile the diagnoses with the evidence of record.  

(b) Specifically state whether the Veteran has a current diagnosis of PTSD.  If a diagnosis of PTSD is not deemed appropriate, explain why the Veteran's reported symptoms do not meet the diagnostic criteria for PTSD and reconcile those findings with the PTSD diagnoses and positive PTSD screenings in the VA and private treatment records.  

(c) If a diagnosis of PTSD is appropriate, the examiner must identify the specific stressor(s) underlying the PTSD diagnosis.  The examiner should specifically address whether the identified stressor(s) is related to a fear of hostile military or terrorist activity; whether the identified stressor(s) is adequate to support a diagnosis of PTSD; and whether the Veteran's symptoms are related to the identified stressor(s), specifically considering his conceded stressors as discussed in the December 2014 PTSD stressor memorandum.

(d) With respect to each acquired psychiatric disorder, other than PTSD, found to be present and/or diagnosed proximate to or during the pendency of the appeal (to specifically include major depressive disorder), the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disorder was incurred in, caused by, or is otherwise related to, the Veteran's military service.

(e) Notwithstanding the answer to question (d), the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the acquired psychiatric disorder is proximately due to or caused by the Veteran's service-connected chronic health problems, to include diabetes mellitus, diabetic nephropathy, peripheral neuropathy, and/or ischemic heart disease.

(f) If not, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the acquired psychiatric disorder was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected chronic health problems, to include diabetes mellitus, diabetic nephropathy, peripheral neuropathy, and/or ischemic heart disease.

If the examiner determines that any of the Veteran's currently diagnosed acquired psychiatric disorders were aggravated by any of his service-connected chronic health problems, the examiner should report the baseline level of severity of the acquired psychiatric disorder prior to the onset of aggravation.  If some of the increase in severity of the condition is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

In rendering the requested opinions, the examiner should consider all relevant VA and private treatment records and statements of record pertaining to psychiatric problems over the years.  A complete rationale must be provided for all opinions rendered.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998)

5. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

